Citation Nr: 0321526	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  96-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Clayte Binion, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from June to November 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of July 1995 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the decision, the RO found that the veteran 
had not presented new and material evidence to reopen a claim 
for service connection for a low back disorder.  In July 
1998, the Board confirmed that decision.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In February 1999, 
the veteran, through his attorney, and the Secretary of 
Veterans Affairs (the parties) filed a Joint Motion to vacate 
the Board's decision and remand the case to the Board to 
consider the Federal Circuit Court of Appeals decision in 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).   The Court 
granted that motion later that month.

In September 1999, the Board issued a decision which held 
that new and material evidence had been presented and that 
the claim had been reopened.  The Board remanded the reopened 
claim to the RO for further action.  In September 2000, the 
RO denied the claim after considering all of the evidence of 
record.  The RO confirmed the denial of the claim in October 
2001.  

The Board issued a decision in May 2002 which confirmed the 
denial of the veteran's claim.  The veteran again appealed to 
the Court.  In a Joint Motion dated in December 2002, the 
parties agreed that the Board's decision should be vacated 
and the case should be referred back to the Board for 
additional action.  That motion was granted by the Court 
later that month.  





REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the veteran's claim.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 
5103.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Because of the change in the law brought about by the VCAA 
and the Quartuccio decision interpreting that law, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law and 
implementing regulations.  In the Joint Motion for Remand, 
the parties stated that the VA did not specifically provide 
the appellant with notice of the allocation of burdens in 
obtaining evidence necessary to the claim.  Specifically, it 
was stated that the VA failed to meet the requirement to 
provide notice to the appellant of the information and 
evidence necessary to substantiate the claim, including an 
explanation of which portion of any such information or 
evidence is to be provided by which party.  Although the 
joint motion did not discuss a letter from the RO dated in 
July 2001 which notified the veteran of the provisions of the 
VCAA, presumably the parties concluded that this letter was 
not specific enough to satisfy the requirements of the new 
law.  

In addition, the Joint Motion specified that additional 
development of evidence is required.  The veteran has 
reported in a written statement dated in September 1995  that 
he injured his back in service and stayed in a hospital in 
July or August 1970.  In his substantive appeal dated in 
September 1995, he indicated that the service hospital was in 
Orlando, Florida, and that he stayed there for about a week.  
The veteran's outpatient service medical records have been 
obtained, but do not contain any references to a back 
disorder.  A report of contact dated in May 1996 shows that 
the Naval Hospital in Orlando, Florida had closed over a year 
earlier, and that all hospital records had been sent to St. 
Louis.  In December 1996, the RO requested that the National 
Personnel Records Center (NPRC) in St. Louis conduct a search 
for clinical records pertaining to the veteran at the Naval 
Hospital in Orlando, Florida.  The NPRC replied that there 
was no match for the period from July 1, 1970, through August 
31, 1970.  Significantly, however, in the Joint Motion, the 
parties noted that the RO had not requested records from the 
veteran's entire period of service which lasted from June 26 
to November 20, 1970.  The parties instructed the Board to 
obtain any service records or hospitalization records not 
previously obtained.  Accordingly, a remand is required to 
accomplish that development.  

The Joint Motion for remand also stated that a nexus opinion 
was required.  The Board notes that the veteran was afforded 
examinations by the VA in January 2001 and August 2001, and 
both of the VA examiners provided a nexus opinion.  In an 
addendum dated in May 2001, the VA examiner who conducted the 
January 2001 examination stated that he was of the opinion 
that the veteran's current back condition was less likely 
than not due to injuries in service.  He noted that he did 
not find it recorded that the veteran was on sick call with 
it.  The August 2001 VA examiner also noted that there was no 
record of a fall in service, but stated that he felt that it 
was as likely as not that the veteran's back injury was 
interrelated with the fall the veteran had in service.  The 
Joint Motion has instructed the Board to obtain a nexus 
opinion.   The current existence of a back disorder is not in 
dispute.  Accordingly, the Board believes that a nexus 
opinion may be obtained through the Veterans Health 
Administration (VHA) without another examination.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
veteran should be provided notice as to 
any evidence which cannot be obtained.   

3.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  The RO 
should request that the National Personnel 
Records Center determine whether there are 
any hospital records pertaining to the 
veteran at the Naval Hospital in Orlando, 
Florida, during the entire period from 
June 26 through November 20, 1970.

4.  Upon completion of the foregoing 
development, the RO should refer the 
veteran's claims file to the VHA for the 
purpose of obtaining an opinion as to the 
etiology of the veteran's current back 
disorder.  The opinion should include a 
summary of the evidence upon which the 
opinion is based, and an explanation of 
the reasons for the opinion.  The 
physician preparing the VHA opinion 
should comment on the two opinions 
previously given by VA physicians in May 
and August of 2001. 

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




